PER CURIAM.
It appearing by brief, argument and concession on the part of the appellant that the legal issue involved, namely, the validity of a tax lien of the United States without full compliance with the statute of the State of Michigan requiring the lien, upon recording, to specifically describe real estate belonging to the taxpayer, is the same as the issue decided adversely to the appellant in United States v. Maniaci, 116 F. 2d 935, wherein we adopted the reasoning of the District Court for the Western District of Michigan in an opinion reported in 36 F.Supp. 293, and the court not being persuaded by brief and argument that our decision in that case was unsound and not in accordance with law, it is ordered that the decision below be, and it is hereby, affirmed.